Order reversed, on the law and facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, on the ground that the affidavits presented to the Special Term did not justify the finding that at the time the motion was made the judgment debtor did not have an office for the transaction of business in the city of Saratoga Springs. It is ordered that the judgment debtor, Nash Rockwood, attend and be examined before John W. Nichols, as referee, at his office No. 404 Broadway, in the city of Saratoga Springs, N. Y., on the 14th day of April, 1928, at ten o’clock in the forenoon, pursuant to the terms of the order dated February 11, 1925. Van Kirk, P. J., Hinman, Davis, Hill and Hasbrouck, JJ., concur.